Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This is in response to the arguments filed on 10/18/2022.
2. Claims 1-33 are pending in the application.
3. Claims 14-33 have been elected for examination.
4. Claims 1-13 have been withdrawn.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,203,426. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 15-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,012,755. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 15-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,804,289. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 15-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,541,667. Although the claims at issue are not identical, they are not patentably distinct from each other.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 14-33 are rejected under 35 U.S.C. 103 as being unpatentable over Yi al et al hereafter Yi (US pat. App. Pub. 20110293161) and in view of Spahn (US pat. App. Pub. 20050092909).  
6.	As per claims 14, 21, and 28, Yi discloses a computer implemented method, one or more non-transitory computer storage media, and an apparatus for scanning an item, the method comprising steps for: receiving, via a processor, one or more first intensity signals indicative of a first intensity of X-ray radiation received at each of a plurality of locations on a detector, wherein: the X-ray radiation is emitted from the X-ray emitter and at least a portion of the X-ray radiation passes through the item and an X-ray penetration grid; causing, via a display device, display of the one or more first intensity signals (paragraphs: 5, 39-40, and 53; wherein it emphasizes receives an intensity X-ray signal on a detector of plurality locations that passes thorough an item and grid); receiving, via the processor, one or more second intensity signals indicative of one or more ghosted images extending from an edge of the item; and identifying, via the one or more processors, the presence of a radiation ghost based at least in part on the second intensity signals (paragraphs: 30-33, 42-46, and 83-87; wherein it elaborates receives another intensity X-ray signal indicative of ghosted images extending from an edge of the item and identifies the presence of a radiation ghost based in part on this another intensity signal). Although, Yi discusses about disapplying the X-ray signal. He does not specifically mention display of first intensity signals. However, in the same field of endeavor, Spahn discloses display of the one or more first intensity signals (paragraphs: 6, 31, and 35).
Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated Spahn’s teachings of display of the one or more first intensity signals with the teachings of Yi, for the purpose of effectively protecting the item from any unauthorized intruders. 
7.	As per claim 15, Yi discloses the computer implemented method for scanning an item, wherein a first portion of the X-ray radiation passes through the item, and the first portion of the X-ray radiation that passes through the item also passes through the X-ray penetration grid (paragraphs: 26, 42, 71).  
8.	As per claim 16, Yi discloses the computer implemented method for scanning an item, further comprising steps for generating, via the one or more processors, a notification indicating the item requires additional processing to determine the item's contents (paragraphs: 30, 35, 38).  
9.	As per claim 17, Yi discloses the computer implemented method, wherein the angle at which a first end of each of a first plurality of parallel grid members intersects the perimeter is between 30 degrees and 55 degrees (paragraphs: 32, 50, 68).  
10.	As per claim 18, Yi discloses the computer implemented method, wherein a first plurality of parallel grid members and a second plurality of parallel grid members are radiopaque (paragraphs: 27, 34, 52).  
11.	As per claim 19, Yi discloses the computer implemented method, wherein a portion of the X-ray radiation passes through the item, and the portion of the X-ray radiation that passes through the item also passes through the X-ray penetration grid (paragraphs: 55, 61, 72).  
12.	As per claim 20, Yi discloses the computer implemented method, wherein: the x-ray penetration grid further comprises: a first grid structure comprising: at least one side oriented in a first primary direction; a second plurality of parallel grid members each having a first end and a second end; and a third plurality of parallel grid members each having a first end and a second end; wherein: the first end and the second end of each of the second plurality of parallel grid members intersect the at least one side of the first grid structure at an angle such that the second plurality of parallel grid members are neither parallel nor perpendicular to the at least one side of the first grid structure (paragraphs: 41, 46, 53); the first end and the second end of each of the third plurality of parallel grid members intersect the at least one side of the first grid structure at an angle such that the third plurality of parallel grid members are neither parallel nor perpendicular to the at least one side of the first grid structure; and the first grid structure lies in a first plane; and the second grid structure lies in a second plane, the second plane being perpendicular to the first plane; and a second portion of the X-ray radiation passes through the item and the second grid structure before being received by the detector such that the second portion of the X-ray radiation does not pass through the first grid structure (paragraphs: 60, 75, 82). 
13.	 Claims 22-27, and 29-33 are listed all the same elements of claims 15-20. Therefore, the supporting rationales of the rejection to claims 15-20 apply equally as well to claims 22-27, and 29-33. 
Citation of References
14. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this office action: 
ZAIDI et al hereafter ZAIDI (US pat. app. Pub. 20110144952): discusses a portable measurement apparatus and method for independent in situ analysis of emitted radiation, the patient or subject's total radiological dosage and spectral component levels of radiation for a specific radiation emission machine is disclosed. Said apparatus uses a plurality of electromagnetic emission detectors as a means to separate and analyze the electromagnetic spectral output signals emitted by an individual X-ray, CT, MRI, PET, metal detecting, or foreign object screening machine, etc., into key radiological component intensities.  
Hugg et al (US pat. App. Pub. 20140237576): elaborates that acquiring and reconstructing a computed tomography (CT) image is provided. A first scan of the full field of view (FOV) is acquired. A second scan of a smaller target FOV is then acquired by using a collimator to narrow the X-ray beam width. The CT image is iteratively reconstructed by replacing a key-hole region of the full FOV projection data with the target FOV projection data. An exemplary embodiment comprises imaging a heart (target FOV) within a torso (full FOV) over multiple heart beat cycles. A computer readable medium is further provided, including a program configured to reconstruct a CT image using the key-hole method.   
Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD W REZA whose telephone number is (571)272-6590.  The examiner can normally be reached on Monday-Friday 8:30-5:30 ET.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436